Hawes, Justice.
Appellant was convicted of robbery by intimidation, which is not a capital felony. Criminal Code of Georgia, § 26-1901. He alleges in his enumeration of errors that jurisdiction of the appeal is in the Supreme Court because the case involves a construction of the Constitution of the State of Georgia and of the United States. The only question relating to the Constitution of the State of Georgia and of the United States is that sought to be raised before this court in ground 2 of the enumeration of errors wherein appellant contends that the trial court erred in admitting evidence of previous convictions of the appellant on the sentencing phase of the trial without making a prior determination that appellant had not been denied his right to counsel in the cases involving such previous convictions. This question involves, at most, a mere application of the plain provision of the Constitutions invoked and the Court of Appeals and not the Supreme Court has jurisdiction of the appeal. Robinson v. State, 209 Ga. 48 (2) (70 SE2d 514); Spell v. State, 225 Ga. 237 (167 SE2d 642).

Transferred to the Court of Appeals.


All the Justices concur, except Gunter, J., who dissents.

Glover & Davis, J. Littleton Glover, Jr., for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.